Cite as 2014 Ark. App. 682

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-14-627


JENNIFER BATCHELOR                                 Opinion Delivered   December 3, 2014
                                APPELLANT
                                                   APPEAL FROM THE BENTON
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. CR 2012-0957-1]

STATE OF ARKANSAS                                  HONORABLE ROBIN F. GREEN,
                                  APPELLEE         JUDGE

                                                   AFFIRMED



                                RITA W. GRUBER, Judge

       Appellant Jennifer Batchelor appeals from convictions for driving while intoxicated,

first offense, and failure to yield to an emergency vehicle. Appellant’s sole point on appeal is

that the trial court erred in denying her motion to suppress. We affirm appellant’s conviction.

       On September 9, 2011, appellant was stopped on Interstate 540 in Benton County by

Lieutenant Andy Lee. At the time of the traffic stop, Lieutenant Lee was employed by the

Bentonville Police Department.1 He testified that he had been commissioned by the Benton

County Sheriff’s Office as a deputy sheriff and, on the night he stopped appellant, he was

working drug interdiction for the county on the interstate. At the time he encountered

appellant, he was parked on the shoulder of the interstate with the emergency lights activated

while he was concluding a traffic stop. Appellant passed Lieutenant Lee’s car in the lane closest

to the shoulder. Lieutenant Lee testified that there was no traffic preventing her from moving

       1
        Interstate 540 has been redesignated Interstate 49.
                                  Cite as 2014 Ark. App. 682

to the lane farthest away from his car, as required by law, so he pulled her over. He testified

that after he initiated the traffic stop, he smelled the odor of alcohol; asked appellant if she had

been drinking—to which she replied that she had; performed a field-sobriety test—which

appellant failed; and notified the Benton County DWI unit to come and complete the

investigation.

       Appellant moved to suppress the evidence of her intoxication discovered at the traffic

stop because Lieutenant Lee, employed by the City of Bentonville, did not have a letter from

the Arkansas State Police allowing him to patrol the interstate. The circuit court denied her

motion to suppress and found appellant guilty of driving while intoxicated, first offense, and

failure to yield to an emergency vehicle. On appeal, appellant challenges only the court’s

denial of her motion to suppress.

       When reviewing the denial of a motion to suppress evidence, the appellate courts

conduct a de novo review based on the totality of the circumstances, recognizing that the trial

court has a superior opportunity to determine the credibility of witnesses and reversing

findings of historical fact only if they are clearly erroneous. Martin v. State, 2013 Ark. App.
110, at 5, 426 S.W.3d 515, 518.

       Arkansas law prohibits municipal police officers from patrolling “controlled-access

facilities”—which the parties do not dispute includes Interstate 540—unless authorized by the

director of the Arkansas State Police. Ark. Code Ann. § 12-8-106(h) (Supp. 2013). This law

does not apply to county sheriffs. And a deputy sheriff possesses all of the powers of, and may

perform any of the duties required by law to be performed by, the sheriff. Ark. Code Ann.


                                                 2
                                  Cite as 2014 Ark. App. 682

§ 14-15-503 (Repl. 2013).

       Appellant argues that Lieutenant Lee was a city police officer and, thus, had no

authority to conduct the traffic stop and the evidence should be suppressed. We held in

McKim v. State, 2009 Ark. App. 834, that a trial court erred in denying a defendant’s motion

to suppress where a city police officer who conducted a traffic stop on the interstate did not

have a letter from the Arkansas State Police authorizing the stop.2 There is no dispute in this

case that Lieutenant Lee did not have a letter from the director of the Arkansas State Police

authorizing his activities. The only issue in this case is whether the circuit court’s finding of

fact that Lee was acting on behalf of the county when he conducted the traffic stop is clearly

erroneous.

       Lieutenant Lee testified that on the night of the traffic stop, he was working

interdiction on Interstate 540 to locate drugs in vehicles as a deputy sheriff commissioned by

the Benton County Sheriff’s Department. The State then introduced a Benton County

Sheriff’s Department identification card showing that Andy Lee was commissioned from

January 1, 2011, through December 31, 2012, as a deputy sheriff. He testified that, after

discovering that appellant appeared to be intoxicated, he notified Lieutenant Randy Allsup

of the Benton County Sheriff’s Department. Lieutenant Allsup came to the scene to continue

the investigation because, according to Lieutenant Lee, Lieutenant Allsup was specifically

working DWI investigations and Lieutenant Lee was working interdiction.


       2
        Unlike here, the officer in McKim did have a letter from the director of the Arkansas
State Police authorizing general patrol, but the letter specifically prohibited “selective traffic
enforcement or interdiction.” 2009 Ark. App. 834, at 2.

                                                3
                                 Cite as 2014 Ark. App. 682

       After conducting a de novo review based on the totality of the circumstances,

reviewing findings of historical facts for clear error, and deferring to the superior position of

the circuit court to determine the credibility of witnesses and to resolve evidentiary conflicts,

we hold that the court did not clearly err and affirm its decision. Collins v. State, 2014 Ark.

App. 574, at 4, ___ S.W.3d ___, ___.

       Affirmed.

       WYNNE and BROWN, JJ., agree.

       Norwood & Norwood, P.A., by: Doug Norwood and Alison Lee, for appellant.

       Dustin McDaniel, Att’y Gen., by: Laura Shue, Ass’t Att’y Gen., for appellee.




                                               4